DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
In the amendment filed on 6/29/2022, claims 2, 9, and 15 have been amended. The currently pending claims are 2-15.


Terminal Disclaimer
The terminal disclaimer filed 7/26/2022 disclaiming the terminal portion of any
patent granted on this application which would extend beyond the expiration date of US
Patent 10,936,696, has been reviewed and is accepted. The terminal disclaimer has
been recorded


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Mahjoub et al. (US Publication 2017/0041333 A1) and Rostami-Hesarsorkh et al. (US Publication 2017/0251003 A1) teach analogous art to the instant application, that of managing passive DNS data. Mahjoub more specifically teaches generating and storing passive DNS logs in a database representing dynamic domain names to IP address mappings. Rostami-Hesarsorkh more specifically teaches utilizing search criteria to identify malware groups based on transmitted passive DNS history data. However, after careful consideration of the claim amendments and response (pages 2-9) filed on 6/29/2022, the telephone interviews held on 6/14/2022 and 7/25/2022, and the terminal disclaimer filed and approved on 7/26/2022, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Mahjoub in view of Rostami-Hesarsorkh teaching collecting and updating passive DNS data from user devices in log files stored in a data store to process DNS queries from user devices, but does not explicitly indicate performing determination and logging of UP to domain name mapping in user devices separate from a passive DNS server, as disclosed in independent claim 2 and similarly in independent claims 9 and 15.
The feature of user device logging mapping data is disclosed in claim 2, that recites “providing, by a passive DNS system and to a plurality of user devices that are each separate from the passive DNS system, software instructions that cause each user device to perform operations comprising: requesting, by an application on the user device and based on a user input by a user of the user device and specifying a domain name of a host, Internet resources through a network, each request in response to respective user input specifying a respective domain name of a respective host hosting a respective Internet resource;… logging, by the user device, mapping data that maps domain names of the Internet resources presented on the user device to Internet Protocol (IP) addresses of the Internet resources, each Internet Protocol (IP) addresses provided in response to a respective user input specifying a respective domain name,”, and similarly in claims 9 and 15. Consequently, independent claims 2, 9, and 15 and dependent claims 3-8 and 10-14 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ansari (US Publication 2010/0217837 A1)
Stahura (US Publication 2003/0009592 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168